United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-2718
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                         v.

                               Leobardo B. Barraza

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                         Submitted: September 24, 2020
                             Filed: December 11, 2020
                                ____________

Before SMITH, Chief Judge, BENTON and KOBES, Circuit Judges.
                              ____________

SMITH, Chief Judge.

      Leobardo B. Barraza was convicted of kidnapping Maria Eloiza and her five-
year-old son, resulting in the deaths of both. See 18 U.S.C. §§ 1201(a)(1) and 2.
Barraza was 16 years old at the time he committed the offense. The district court 1

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for
the Eastern District of Missouri.
sentenced Barraza to the statutorily mandated term of life imprisonment. See 18
U.S.C. § 1201(a). Subsequently, the Supreme Court held that “mandatory life
without parole for those under the age of 18 at the time of their crimes violates the
Eighth Amendment’s prohibition on ‘cruel and unusual punishments.’” Miller v.
Alabama, 567 U.S. 460, 465 (2012). Based on Miller, the district court granted
Barraza’s motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C.
§ 2255 and ordered resentencing. The district court sentenced Barraza to 50 years’
imprisonment. On appeal, Barraza argues that the district court (1) clearly erred in
finding that Barraza was competent to proceed to resentencing, (2) plainly erred in
applying U.S.S.G. § 2A1.1(a) to an offender who was a juvenile at the time of the
offense, and (3) imposed a substantively unreasonable sentence. We affirm.

                                  I. Background
      In 1998, Barraza, then 16 years old, along with an adult friend, convinced
Eloiza to travel with them from Chicago, Illinois, to Mexico to bring back drugs.
Eloiza brought her young son with her. The group was driving through Franklin
County, Missouri, when Barraza and the adult friend stopped in an isolated wooded
area and raped Eloiza. They then killed Eloiza and her son. Barraza was arrested in
2006 and charged with kidnapping resulting in death, in violation of 18 U.S.C.
§§ 1201(a)(1) and 2.

      Prior to trial, upon motion from Barraza’s counsel, the district court ordered
that Barraza undergo a psychological examination to determine whether he was
competent to stand trial. After reviewing the report from the medical facility within
the Bureau of Prisons, the district court determined that Barraza was competent to
proceed to trial.

       The jury found Barraza guilty, and the district court sentenced Barraza to the
statutorily mandated sentence of life imprisonment. See 18 U.S.C. § 1201(a).

       Subsequently, the Supreme Court held that “mandatory life without parole for
those under the age of 18 at the time of their crimes violates the Eighth Amendment’s


                                        -2-
prohibition on ‘cruel and unusual punishments.’” Miller, 567 U.S. at 465. Based on
Miller, the district court granted Barraza’s motion to vacate, set aside, or correct his
sentence pursuant to 28 U.S.C. § 2255 and ordered resentencing.

       On June 12, 2017, almost three years after the district court ordered
resentencing, it held a status hearing. The court acknowledged that resentencing had
been delayed because of Barraza’s “constant filings.” Tr. of Status Hr’g at 2, United
States v. Barraza, No. 4:06-cr-00476 (E.D. Mo. 2017), ECF No. 176. According to
the court, “most” of Barraza’s “multiple filings” were “incomprehensible.” Id. at 3.
The court expressed concern over Barraza’s “competency to proceed” with
resentencing and defense counsel’s “difficulty communicating with [Barraza].” Id.
The district court sua sponte ordered a psychological examination to determine
whether Barraza was competent to proceed with resentencing.

       On September 29, 2017, Dr. Kari M. Schlessinger issued a report on behalf of
the Bureau of Prisons opining that Barraza did not have a mental disease or defect
and had the capacity to assist his defense counsel. Barraza countered with the report
of Dr. C. Robert Cloninger, dated January 27, 2018. Dr. Cloninger’s opinion
concluded that Barraza suffers from a mental disease or defect and is unable to assist
his defense counsel. The parties agreed to submit the issue of Barraza’s competency
to the district court, relying on the written reports of Dr. Schlessinger and Dr.
Cloninger.

       On October 17, 2018, the district court found by a preponderance of the
evidence that Barraza was suffering from a mental disease or defect that rendered
him mentally incompetent to proceed with resentencing. The court ordered Barraza
committed to the Attorney General’s custody for treatment in a suitable facility for
up to four months to determine whether a substantial probability existed that Barraza
would gain the capacity to proceed.

      In May 2019, the Bureau of Prisons notified the district court via letter that
Dr. Allyson N. Wood had completed a forensic examination of Barraza and attached


                                         -3-
Dr. Wood’s report. It also enclosed a “Certificate of Restoration of Competency to
Stand Trial” for Barraza.

       When Dr. Wood examined Barraza, Barraza had been housed at the Federal
Medical Center to regain competency for resentencing since December 27, 2018.
Dr. Wood based her opinion on her interview with and personal observations of
Barraza in the Federal Medical Center, “the comments of [Federal Medical Center]
staff members with ongoing opportunities to observe Mr. Barraza’s behavior
throughout the course of the evaluation,” and Barraza’s institutional record in the
Bureau of Prisons since his 2006 imprisonment. Psychiatric Report at 4, United
States v. Barraza, No. 4:06-cr-00476 (E.D. Mo. 2019), ECF No. 208. In her report,
Dr. Wood opined that

      Mr. Barraza does not appear to be experiencing a mental illness or
      defect. Behavioral observations, record review, and clinical interviews
      did not reflect symptoms consistent with a mood, anxiety, or psychotic
      disorder. Mr. Barraza’s lack of cooperation with his attorneys is not due
      to a mental health condition, but based on mistrust stemming from
      limited communication. He presented with an overall calm, stable
      mood. There were no apparent signs of paranoid or delusional thinking.
      In referencing delusional disorder, Mr. Barraza stated, “So everyone
      who sues someone is delusional?” While his statements regarding
      financial compensation are improbable, they did not appear to be
      derived from a delusional thought process. Rather, he feels entitled to
      such compensation due to beliefs consistent with sovereign citizen
      ideology.

      Although these beliefs are not acknowledged by the United States
      government as legally sound, given that this is a cultural belief that is
      held amongst a group of people, it is not considered delusional in
      nature.
Id. at 6–7.




                                        -4-
       Dr. Wood described the sovereign citizens group to which Barraza belongs as
a “loosely connected [group of] individuals that hold beliefs that challenge the
legitimacy of the United States government and the judicial system.” Id. at 7.

        Dr. Wood opined that Barraza “is not currently suffering from a mental
disease or defect which renders him incompetent to stand trial.” Id. at 8. To support
her opinion, Dr. Wood noted that Barraza (1) “demonstrated a factual understanding
of the nature and processes of the criminal proceedings”; (2) “remained on topic and
did not derail or provide tangential remarks”; (3) exhibited “thought processes [that]
were organized, logical, and goal-oriented”; (4) “was able to carry on a rational
conversation for an extended period of time and responded relevantly to questions”;
(5) “has the capacity to permit the proceedings to go forward and assist in his defense
with counsel” but has “willfully refused to assist” because he mistrusts his defense
counsel; (6) “discussed length of sentencing and his perspective of such in a rational
manner”; (7) was capable of “discerning and disclosing information accurately,
testifying sensibly and relevantly, and thoughtfully considering his alternatives”;
and (8) did not have impaired “reasoning, problem-solving, [or] decision-making
abilities.” Id. at 8–9.

       At Barraza’s resentencing hearing, the district court adopted Dr. Wood’s
findings that Barraza was competent to proceed with resentencing. Barraza’s counsel
objected to the district court’s competency ruling based on Dr. Cloninger’s prior
report. The district court stressed, however, that it was relying on Dr. Wood’s more
recent report. Additionally, the district court cited Barraza’s sentencing
memorandum, which “listed an assortment of courses in the prison system that
[Barraza] has successfully completed.” Resentencing Hr’g at 5, United States v.
Barraza, No. 4:06-cr-00476 (E.D. Mo. 2019), ECF No. 225. Barraza’s successful
completion of the courses also “le[d] th[e] [c]ourt to believe that [Barraza] [was]
certainly competent to proceed.” Id.

      Thereafter, Barraza requested that the district court take “judicial notice” of
several documents. Id. at 6. The court advised Barraza that it had “received many


                                         -5-
hundreds and hundreds of pages of filings from [him]” that were almost all
“unintelligible,” “ma[d]e no sense from a legal standpoint,” and were “not the least
bit rational.” Id. at 7. The court declared as “frivolous” Barraza’s effort “to sue
everybody involved in this case for many billions of dollars” and overruled Barraza’s
motions. Barraza responded, “Could you give me the product of the offer, the check,
please, that you’re asking me to exchange?” Id. at 8. The court replied that Barraza’s
statement “ma[d]e[] no sense” because the case “does not involve a check. It
involves a resentencing of [Barraza’s] conviction for murder.” Id. Barraza then
responded that he did not understand the court and inquired whether the court was
prohibiting him from “present[ing] evidence in [his] own case.” Id. The court
answered that Barraza could only present evidence pertaining to his resentencing.
Barraza maintained that he was “a third party taking part in this case” and was
present “as a visitor.” Id. The court corrected Barraza, telling him he was “here as a
criminal defendant.” Id. When Barraza then insisted that “all of this has been
submitted legally at the Secretary of State’s office,” the court stated that “[i]t has not
been submitted legally. That’s all been rejected.” Id. at 8–9. The court proceeded
with resentencing.

      The district court calculated a total offense level of 43 and a criminal history
category of I. The statute provided for life imprisonment, see § 18 U.S.C. §§ 1201(a),
and the Guidelines range was life imprisonment. See U.S.S.G. § 2A1.1. Barraza’s
counsel conceded that “that is the accurate guideline.” Resentencing Hr’g at 9.

      Barraza interrupted the hearing and stated that he “ha[d] an order asking that
[the court] set [him] free.” Id. at 10. He represented that the order was “from the
Superior Court of Georgia” and was “certified.” Id. The court denied Barraza’s
request.

      The government recommended a 50-year sentence. Barraza’s counsel
reminded the court of Miller’s mandate to “imagine Mr. Barraza as a 16-year-old.”
Id. at 16. The district court “agree[d] completely.” Id. Barraza’s counsel
“emphasize[d] [that] Miller talks about how we punish 16-year-olds” and how the


                                          -6-
court must “look at the individual as the child who committed the crime and figure
out what’s important.” Id. at 17. The court “agree[d] with all of that.” Id. at 18.
Defense counsel argued that Barraza “was a 16-year-old, immature child that got in
way over his head, didn’t have the maturity or hadn’t developed the skills to get
around it.” Id. at 20. Considering the Miller factors, defense counsel requested a
sentence of less than 50 years.2

      During Barraza’s allocution, he expressed views consistent with that of the
sovereign citizens group. See id. at 21–25.

       The district court resentenced Barraza to 50 years’ imprisonment. Prior to
imposing the sentence, the district court stated that it had “read very closely” his
sentencing memorandum. Id. at 26. The court was “impressed” by Barraza’s
“institutional adjustment” and successful completion of courses. Id. The court also
emphasized that it was “very much taking into consideration the fact that [Barraza]
w[as] 16 when [he] committed these offenses” and noted that it viewed Barraza’s
case in light of Miller. Id.

      In reaching its decision, the court compared sentences in other similar cases
but noted that Barraza’s case was “distinguishable in the sense that [it] is even more
horrible than” those cases. Id. The court labeled Barraza’s “kidnapping and murder
of a young woman and a five-year-old child” as “heinous[,] gruesome[,] and
horrible.” Id. at 26–27. The court acknowledged that the statutory sentence was life
imprisonment but that Barraza committed the offense when he was 16 years old.

      “[I]n view of the evidence that was presented at trial,” the court imposed a
sentence of 50 years’ imprisonment. Id. at 27. Specifically, the court found that “the
kidnapping and murder of the adult female victim” was “premeditated.” Id. Barraza
had “fabricated a story to the adult victim” to get her to leave her home, “feigned car
trouble and pulled over to get the victim out of the car,” and “raped the female victim


      2
          In his sentencing memorandum, Barraza had requested a 30-year sentence.

                                         -7-
and murdered her, after which [he] struck the child victim on the head and strangled
him.” Id. The court imposed the 50-year sentence after considering the advisory
Guidelines range, the 18 U.S.C. § 3553(a) factors, and “the sentencing objectives of
just punishment, general deterrence, and incapacitation.” Id.

      Barraza’s counsel objected to the 50-year sentence as “outside of the mandate
of Miller.” Id. at 29. The court responded that Barraza’s sentence was “by way of a
downward variance from the sentencing guidelines, because the sentencing
guidelines provide for life.” Id.

                                 II. Discussion
     On appeal, Barraza argues that the district court clearly erred in finding him
competent to proceed with resentencing. He also challenges his 50-year sentence.

                                   A. Competency
       Barraza argues that the district court’s competency determination at
sentencing was clearly erroneous because nothing had changed since the district
court’s prior finding of incompetence in October 2018. Barraza maintains that Dr.
Wood’s psychological evaluation did not cure alleged omissions in Dr.
Schlessinger’s prior report. According to Barraza, “[b]oth [Bureau of Prisons]
evaluations used as their foundation the outdated 2008 mental screening done years
before he indicated any financial debt owed him by the government” as a sovereign
citizen. Appellant’s Br. at 28. In support of his argument, Barraza cites his
“spontaneous[] and impulsive[]” assertions at his resentencing. Id. at 24. He argues
that the district court should have relied on Dr. Cloninger’s prior report, as it did
when it found him incompetent to proceed to resentencing in 2018.

       “Determining whether a defendant is competent is committed to the discretion
of the district court.” United States v. Contreras, 816 F.3d 502, 514 (8th Cir. 2016)
(cleaned up). “We review a district court’s competency determination—a detailed
and fact-intensive individualized analysis—for clear error.” United States v.
Washington, 968 F.3d 860, 864 (8th Cir. 2020). “We will affirm the district court’s


                                        -8-
factual finding as to competency unless it is clearly arbitrary or unwarranted, or
clearly erroneous.” Contreras, 816 F.3d at 514 (cleaned up).

       “A defendant must be competent at all stages of the prosecution, including
sentencing.” United States v. Dahl, 807 F.3d 900, 904 (8th Cir. 2015). A defendant
must have “sufficient present ability to consult with his lawyer with a reasonable
degree of rational understanding and ha[ve] a rational as well as factual
understanding of the proceedings against him” to be “competent to stand trial or face
sentencing.” Id. (quotation omitted). A defendant is mentally incompetent to proceed
with trial or sentencing “if a preponderance of the evidence indicates that he is
unable to understand the nature and consequences of the proceedings against him or
to assist properly in his defense.” United States v. Whittington, 586 F.3d 613, 618
(8th Cir. 2009) (quotation omitted).

       To evaluate a defendant’s competency, the district court must first “determine
if the defendant has a rational as well as factual understanding of the proceedings
against him.” Id. at 619 (quotations omitted). It must then “determine whether the
defendant is able to assist properly in his defense.” Id. at 620 (quotation omitted). In
determining whether a defendant is competent to proceed, “[t]he district court may
base its competency decision on numerous factors, including expert medical
opinions and the court’s observations of the defendant’s demeanor.” Id. at 618
(emphasis added) (quotations omitted). “Presence of a mental illness does not equate
with incompetency to stand trial.” Id. (quotation omitted).

       Here, the district court was entitled to base its competency determination on
Dr. Wood’s psychological evaluation of Barraza. See Contreras, 816 F.3d at 514
(“Based on the Bureau of Prisons psychiatrist’s medical opinion, we hold that the
district court did not clearly err in finding Contreras competent.”). Dr. Wood’s
report—issued after Barraza’s commitment to the Federal Medical Center for
competency restoration treatment—was the most recent and persuasive report. Dr.
Cloninger’s report, on the other hand, was issued prior to Barraza’s commitment to
the Federal Medical Center for competency restoration treatment. Dr. Wood based


                                         -9-
her opinion on her personal observations of and interactions with Barraza in the
Federal Medical Center, “the comments of [Federal Medical Center] staff members
with ongoing opportunities to observe Mr. Barraza’s behavior throughout the course
of the evaluation,” and Barraza’s institutional record in the Bureau of Prisons since
his 2006 imprisonment. Psychiatric Report at 4.

      Dr. Wood noted several facts in Barraza’s record indicative of mental
competency. Barraza (1) had incurred only one incident report in 2011 for using
equipment contrary to instruction; (2) earned his GED in 2009; (3) “ha[d] not
received psychological services or been prescribed psychotropic medication”; (4)
“completed the 12-hour drug education class”; (5) “completed the 65-hour,
independent psychology study course”; (6) “endorsed certification as a paralegal and
in HVAC through inmate correspondence course[s]”; and (7) completed numerous
educational courses. Id. at 5. Dr. Cloninger’s prior report, in contrast, did not
consider Barraza’s institutional record since his 2006 imprisonment.

       Barraza does not deny that he considers himself a part of the sovereign citizens
group. 3 He disagrees, however, with Dr. Wood’s assessment that his “statements
regarding financial compensation” do not “derive[] from a delusional thought
process” but instead from his “beliefs [that are] consistent with sovereign citizen
ideology.” Id. at 7. Dr. Wood supported her competency-to-proceed opinion with
personal observations and evidence from the institution. In making its competency
determination, the district court was entitled to rely on Dr. Wood’s more recent
opinion that Barraza was competent. We, therefore, hold that the district court did
not clearly err in finding Barraza competent to proceed with resentencing.




      3
        We have described “[s]overeign citizens [as] a loosely-affiliated group who
believe government in the United States operates illegitimately and outside the
bounds of its jurisdiction.” Waters v. Madson, 921 F.3d 725, 732 n.4 (8th Cir. 2019).


                                        - 10 -
                                     B. Sentencing
       Barraza raises two challenges to his 50-year sentence. First, he argues that
“[t]he district court plainly erred by anchoring its resentencing choice to U.S.S.G.
§ 2A1.1(a)’s life-without-parole Guidelines range” to his case in light of Miller v.
Alabama, 567 U.S. 460 (2012). Appellant’s Br. at 38. Second, he argues that his
sentence is substantively unreasonable.

       We review for an abuse of discretion a district court’s sentencing
determination. United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc).

                                 1. U.S.S.G. § 2A1.1
      We must first ensure that the district court did not commit “significant
procedural error.” Id. (quotation omitted). A district court commits procedural error
when it, among other things, improperly calculates a defendant’s Guidelines range.
Id. However, “[i]f an alleged procedural error was not raised in the district court, we
review it for plain error.” United States v. Hall, 931 F.3d 694, 696 (8th Cir. 2019).

       Because Barraza did not raise his objection to the application of § 2A1.1before
the district court, we review for plain error the district court’s application of § 2A1.1
to set a Guidelines range of life imprisonment. “To establish plain error, [Barraza]
must prove that (1) there was error, (2) the error was plain, and (3) the error affected
his substantial rights.” United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009).
“[O]nly if the error seriously affects the fairness, integrity, or public reputation of
judicial proceedings” will we “exercise our discretion to correct such an error.” Id.
(cleaned up). A prejudicial error is one that “affects a substantial right.” Id. “In the
sentencing context, an error was prejudicial only if there is a reasonable probability
that the defendant would have received a lighter sentence but for the error.” Id.

      Here, Barraza was convicted of kidnapping resulting in death, in violation of
18 U.S.C. § 1201(a)(1). The sentencing guideline for kidnapping cross-references
U.S.S.G. § 2A1.1 for cases in which kidnapping resulting in death would qualify as


                                         - 11 -
first-degree murder. See U.S.S.G. § 2A4.1(c)(1). Section 2A1.1 sets a base offense
level of 43 for first-degree murder. The commentary to § 2A1.1 states:

       In the case of premeditated killing, life imprisonment is the appropriate
       sentence if a sentence of death is not imposed. A downward departure
       would not be appropriate in such a case. A downward departure from a
       mandatory statutory term of life imprisonment is permissible only in
       cases in which the government files a motion for a downward departure
       for the defendant’s substantial assistance, as provided in 18 U.S.C.
       § 3553(e).
Id. cmt. 2(A).

       Section 2A1.1 is silent concerning juvenile offenders. See id. As a result,
Barraza maintains that application of § 2A1.1 did not comport with Miller.
Specifically, he contends that “[b]ecause the Sentencing Commission has not
amended Section 2A1.1(a) to create a range that incorporates the qualities of youth
that make life in prison rarely justified, the [d]istrict [c]ourt’s use of Section 2A1.1(a)
as the ‘starting point’ and ‘lodestar’ framing its sentencing choice embodied plain
error.” Appellant’s Br. at 38–39. 4

       The Supreme Court held in Miller “that the Eighth Amendment forbids a
sentencing scheme that mandates life in prison without possibility of parole for
juvenile offenders.” 567 U.S. at 479 (emphasis added). “The Supreme Court has not
yet applied its constitutional decision in Miller to a life sentence imposed by a federal
court. Miller would no doubt apply to a life sentence mandated by a federal
statute ….” United States v. Jefferson, 816 F.3d 1016, 1018 n.3 (8th Cir. 2016). We

       4
        Barraza also challenges the district court’s application of the § 2A1.1 cross-
reference because “[t]he jury at [his] trial never found that he acted with an intent to
kill.” Appellant’s Br. at 48. But this court has previously “rejected [a] defendant’s
argument that the district court violated Alleyne [v. United States], [570 U.S. 99
(2013),] by applying the § 2A1.1 cross-reference without having a jury act as the
fact-finder.” United States v. Jackson, 782 F.3d 1006, 1013 (8th Cir. 2015) (citing
United States v. Davis, 753 F.3d 1361 (8th Cir. 2014) (per curiam)).

                                          - 12 -
have previously declined to address the “more difficult question[]” of “applying
Miller … to a life sentence imposed under the advisory guidelines.” Id. (declining
to address such questions because “[b]oth parties endorsed the district court’s
prudent decision to conduct resentencing under the advisory guidelines, applying
Miller’s principles”).

      “The Court in Miller did not hold that the Eighth Amendment categorically
prohibits imposing a sentence of life without parole on a juvenile offender.” Id. at
1018. Instead, Miller imposes a “categorical ban on mandatory life-without-parole
sentences.” Id. at 1019. Like our sister circuits, we have “declined to apply Miller’s
categorical ban to discretionary life sentences.” Id.

       “Though the Supreme Court in Miller did not categorically bar discretionary
decisions to impose life sentences on juveniles, the Court ruled that a sentencing
court must make ‘individualized sentencing decisions’ that take into account ‘the
distinctive attributes of youth’ before it imposes a life-without-parole sentence on a
juvenile.” Id. (quoting Miller, 567 U.S. at 470 n.4, 472). “[A] federal court
considering whether to impose a life-without-parole sentence on a juvenile homicide
offender under the federal advisory guidelines regime must weigh the § 3553(a)
sentencing factors ‘as informed by’ the Supreme Court’s Eighth Amendment
jurisprudence.” Id. at 1020 (rejecting defendant’s contention that his 600-month
sentence was substantively unreasonable “because the district court made an
individualized sentencing decision that took full account of ‘the distinctive attributes
of youth’”). “Under § 3553(a), a sentencing court ‘shall impose a sentence sufficient,
but not greater than necessary, to comply with the purposes’ of sentencing. In
choosing an appropriate sentence, the court must examine ‘the nature and
circumstances of the offense and the history and characteristics of the defendant.’”
United States v. Sparks, 941 F.3d 748, 755 (5th Cir. 2019), cert. denied, 140 S. Ct.
1281, 206 L. Ed. 2d 264 (2020). A district court’s “§3553(a) analysis satisfies
Miller’s procedural requirement that the court consider the defendant’s youth and its
attendant characteristics before imposing a sentence of life without parole.” Id.



                                         - 13 -
       We hold that the district court did not plainly err in calculating an advisory
Guidelines range of life imprisonment under § 2A1.1. The Sentencing Guidelines
are advisory. Gall v. United States, 552 U.S. 38, 46 (2007). The Supreme Court has
directed that “a district court should begin all sentencing proceedings by correctly
calculating the applicable Guidelines range.” Id. at 49. The advisory Guidelines are
“the starting point and the initial benchmark.” Id. In Barraza’s case, the § 2A1.1
cross-reference recommended a life sentence. See U.S.S.G. § 2A1.1 cmt. 2(A). In
accordance with Gall, the district court calculated an advisory Guideline range of
life imprisonment.

        After calculating the advisory Guidelines range, the district court, mindful of
Barraza’s age, weighed the § 3553(a) sentencing factors to decide whether to impose
a life-without-parole sentence. See Jefferson, 816 F.3d at 1019. The district court
expressly stated that it was imposing the 50-year sentence “pursuant to the
provisions of Title 18, United States Code, Section 3553(a), and all the factors
thereunder, [and] in view of the sentencing objectives of just punishment, general
deterrence, and incapacitation.” Resentencing Hr’g at 27. In determining the
appropriate sentence, the district court indicated that it had “read very closely the
memorandum that [Barraza’s] lawyer prepared.” Id. at 26. In that memorandum,
Barraza’s counsel extensively discussed Miller, Barraza’s immaturity and youth at
the time of the offense, Barraza’s institutional adjustment, and the sentences
imposed in other juvenile resentencings. The district court also indicated it was “very
much taking into consideration the fact that [Barraza] w[as] 16 when [he] committed
these offenses,” “giving [Barraza] consideration under the Miller case,” and “taking
into consideration the dispositions that have been made in other similar cases.” Id.
The court distinguished Barraza’s case from other juvenile resentencing cases,
noting Barraza’s “offense was heinous and gruesome and horrible” given that it
involved the “kidnapping and murder of a young woman and a five-year-old child.”
Id. at 26–27. The court expressly acknowledged that Barraza committed the offense
at age 16. The court, however, relied on the specific facts of the case, including the
theory that Barraza’s older friend coerced him. It imposed the 50-year sentence “in
view of the evidence that was presented at trial.” Id. at 27.


                                        - 14 -
      By analyzing the § 3553(a) factors, the district court “satisfie[d] Miller’s
procedural requirement that the court consider the defendant’s youth and its
attendant characteristics before imposing” its 50-year sentence, a downward
variance from the Guidelines range of life imprisonment. Sparks, 941 F.3d at 755.

                          2. Substantive Reasonableness
      “In the absence of procedural error below, we ‘should then consider the
substantive reasonableness of the sentence imposed under an abuse-of-discretion
standard.’” Feemster, 572 F.3d at 461 (quoting Gall, 552 U.S. at 51).

      Barraza argues that his 50-year sentence is substantively unreasonable
because the district court “accord[ed] decisive weight to … [its] belief that [Barraza]
premedi[t]ated the commission of murder which the jury never found and which
exceeds by 8-to-22 years the sentences imposed in similar and more egregious
juvenile murders in Miller resentencings.” Appellant’s Br. at 50.

        Barraza’s 50-year sentence is a below-Guidelines sentence. “[A] sentence
below or within the Guidelines range is presumptively reasonable on appeal.” United
States v. Canania, 532 F.3d 764, 773 (8th Cir. 2008). “When a district court varies
downward and sentences below a presumptively reasonable Guidelines range, it is
nearly inconceivable that the court abused its discretion in not varying downward
still further.” United States v. Canamore, 916 F.3d 718, 721 (8th Cir. 2019) (per
curiam) (quotation omitted); see also Feemster, 572 F.3d at 464 (stating that “it will
be the unusual case” when this court reverses “a district court sentence—whether
within, above, or below the applicable Guidelines range—as substantively
unreasonable”).

       Barraza has not overcome the presumption of reasonableness. As explained
supra, the district court analyzed the § 3553(a) factors and considered Barraza’s age
at the time of the offense. See Jefferson, 816 F.3d at 1019. The district court found
that the “kidnapping and murder of the adult female victim” was “premeditated” “in


                                        - 15 -
view of the evidence that was presented at trial.” Resentencing Hr’g at 27. It
distinguished Barraza’s case from other juvenile resentencing cases based on the
trial evidence, despite Barraza’s attempts to argue he was coerced into helping his
friend. Therefore, we hold that Barraza’s 50-year sentence is substantively
reasonable.

                                 III. Conclusion
      Accordingly, we affirm the judgment of the district court.
                     ______________________________




                                      - 16 -